Case 1:20-cv-08429-ALC Document 38-2 Filed 08/16/21 Page 1 of 3

Grey, William (Law)

From:
Sent:
To:
Subject:

1:23

Shaw, Jennifer (BronxDA)

Wednesday, October 28, 2020 1:25 PM
Ma, Beverly M. (BronxDA)

Re: Text message

etl LT

as lt.
Hey, it's RS Not sure is

you saw the article about my
lawsuit as Jane Doe But, but since
the article came out my attorney
has been speaking with other
individuals from BXDA about their
experience making EEO
complaints. Would you mind
confidentially speaking to my
attorney about your experience? If
you don’t feel comfortable, no
worries at all whatsoever! Hope
vou and your family is doing well!

 
Case 1:20-cv-08429-ALC Document 38-2 Filed 08/16/21 Page 2 of 3
Best,

Jennifer Shaw

Supervising Assistant District Attorney

Civil Litigation Bureau

Office of the District Attorney, Bronx County
260 E. 161st Street

Bronx, NY 10451

P; 718.838.6215

shawj@bronxda.nyc.gov

From: Ma, Beverly M. (BronxDA) <Mab@Bronxda.nyc.gov>
Sent: Wednesday, October 28, 2020 1:17:30 PM

To: Shaw, Jennifer (BronxDA) <shawj@bronxda.nyc.gov>
Subject: RE: Text message

 

' 1 -
Beverly

From: Shaw, Jennifer (BronxDA) <shawj@bronxda.nyc.gov>
Sent: Wednesday, October 21, 2020 2:29 PM

To: Ma, Beverly M. (BronxDA) <Mab@Bronxda.nyc.gov>
Subject: Text message

Beverly,

 

Best,

Jennifer Shaw

Supervising Assistant District Attorney

Civil Litigation Bureau

Office of the District Attorney, Bronx County
260 E. 161st Street

Bronx, NY 10451

P: 718.838.6215
Case 1:20-cv-08429-ALC Document 38-2 Filed 08/16/21 Page 3 of 3

shawj@bronxda.nyc.gov
